Boknek, Associate Justice.
The two cases cited by appellants, The Cotton Press Company, do not sustain the issue in their behalf, as presented by the record. In that of Davey v. Bark Mary Frost, 2 Wood’s C. C. R., 306, compensation was refused the fire company, on the ground that, in suppressing the fire, they were strictly in the discharge of their duty, and that the extra services performed by them were not demanded by the master of the vessel, but were expressly prohibited by him.
The case of City of Decatur v. Vermillion, 77 Ill., 315, decides that a person who accepts office for a fixed salary cannot legally charge additional compensation for the performance of his official duties.
Under the agreed facts in this case, it appears that the services for which compensation is sought did not necessarily devolve upon the fire company as a part of their duty, as such, but were extra services, which usually *323would devolve upon the Cotton Press Company, as bailees, and which reasonably could have been performed by ordinary labor.
Under the rules and regulations governing the fire department of the city, the right to determine when the emergency ceased which called the company into action, was confided to the chief engineer, and when called off by him the plaintiffs were at liberty to disperse.
His order calling off the company in this case was, so far as shown by the testimony, made properly and in good faith, and plaintiffs would doubtless have dispersed, as did the other companies belonging to the department, had it not been for the express contract for their employment in this extra service, made by the superintendent of the Cotton Press Company.
Had the testimony shown that this order of the chief engineer had been made in bad faith, to take advantage of the misfortune of the Cotton Press Company, to improperly coerce them to pay for services which it was the legitimate duty of the fire department to have performed under their general contract with the city, then, on grounds of public policy, the courts should unhesitatingly refuse extra compensation for such services. This, however, is not the case presented by the record.
It being admitted that the services rendered by the men and engine were reasonably worth the amount recovered, we are of opinion, that, under the facts and circumstances of this case, the judgment below should be affirmed,
Affirmed.
[Opinion delivered February 8, 1881.]